Citation Nr: 9901104	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for the veteran's 
service-connected sinusitis with headaches, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased rating for the veteran's 
service-connected residuals of a fractured nose, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected diplopia of the right eye with 
residuals of a blowout fracture of the right orbit.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1978.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, and an April 1996 decision by which a 10 
percent rating was granted for sinusitis with headaches.  By 
this latter decision, an increased rating of 10 percent for 
residuals of a fractured nose was also granted.  

The Board remanded the veteran's appeal in May 1997 for 
further evidentiary development.  Subsequently, service 
connection was granted in March 1998 for numbness of the 
face, and a noncompensable evaluation was assigned.  By this 
same action, service connection for migraine headaches was 
denied.  The veteran thereafter filed a notice of 
disagreement with the denial of service connection for 
migraine headaches, but did not disagree with the rating for 
numbness of the face.  Since the RO has not yet issued a 
statement of the case in response to the veterans notice of 
disagreement, this issue is referred to the RO for additional 
action.  



FINDINGS OF FACT

1.  The veterans sinusitis is manifested by frequent 
recurrences with headaches that require prolonged treatment 
with antibiotics and pain medication.  

2.  The veteran's fractured nose is manifested by a deviated 
nasal symptom; no other disabling residuals exist beyond what 
is contemplated by assigned ratings.  

3.  The veterans diplopia is not constant, and it has been 
found to be correctable by glasses.


CONCLUSIONS OF LAW

1.  An increased (30 percent) rating for sinusitis is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.97, Diagnostic Code 6511 (1995); 38 C.F.R. §§ 4.3, 4.97, 
Diagnostic Code 6511 (1998).

2.  An increased rating for residuals of a fractured nose is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.97, Diagnostic Code 6502 (1995); 38 C.F.R. 
§§ 4.3, 4.97, Diagnostic Code 6502 (1998).

3.  A compensable evaluation for diplopia with residuals of a 
blowout fracture of the right orbit is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.77, 4.84a, 
Diagnostic Code 6090 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veterans 
service-connected sinusitis, diplopia, and fractured nose are 
manifested by increased symptomatology that warrants the 
assignment of increased ratings.  It is also requested that 
the veteran be afforded the benefit of the doubt.

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings which 
is based, as far as can practically be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1998).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Sinusitis and Residuals of a Fractured Nose 

Private treatment records from M.A. Ghannam, M.D., dated from 
October 1991 to January 1998, show, in substance, the 
veterans complaints, diagnoses, and treatment for sinus 
pain, congestion, nosebleeds, and headaches.  The diagnoses 
included sinusitis, deviated nasal septum and a hypertrophic 
turbinate.  Additionally, they also show his being given 
various medications to treat his sinus problems.  More 
specifically, a May 1995 operative report shows that he 
underwent a septoplasty and bilateral partial turbinectomy.  
A June 1995 letter from Dr. Ghannam indicates that the 
veteran had previously undergone a septoplasty and bilateral 
partial turbinectomy in March 1992, and he had surgically 
corrected the veterans scar tissue formation and deviation 
on the left side of the septum in May 1995. 

Private treatment records from W. Alva Deardorff, M.D., 
included an October 1991 sinus X-ray that showed a moderate 
deviated septum.  However, an October 1991 examination then 
reported that all sinuses appeared clear, the nasal septum 
was straight, and no masses were seen in the nose or pharynx.  
The impression was that the sinuses were normal.  A February 
1992 sinus CT Scan showed polypoid masses in the maxillary 
sinus with no evidence of neoplasm, a moderate amount of 
ethmoid secretions but no ethmoid polyps, and minimal 
deformity of the floor of the right orbit.  A March 1994 
sinus X-ray showed a clear sinus.  The March 1994 examiner 
reported that he could find no cause for the veterans 
complaints of frontal sinus pain.  A September 1994 sinus X-
ray showed a clear sinus.  The September 1994 examiner also 
could find no cause for the veterans complaints of frontal 
sinus pain.  An April 1996 sinus CT scan showed mild mucosal 
thickening in the maxillary sinuses and reported that 
visualized portions of the ethmoid, frontal, and sphenoid 
sinuses were clear.  A November 1996 sinus CT Scan showed 
diffuse thickening involving the ethmoid sinuses and 
maxillary sinuses; the nasal septum appeared in the midline; 
and an the turbinates appeared resected.

At the veterans July 1995 VA nose and sinus examination, the 
veteran reported having sustained a fractured nose and a 
blowout fracture to the right eye in 1976 while playing 
football.  Subsequently, he re-injured his nose one year 
later while boxing.  As to his sinuses, the veteran 
complained of congestion, failure to drain, and recurrent 
near daily headaches since 1976.  As to his nose, the veteran 
also reported that he had a deviation of the septum.  
Additionally, the veteran reported that he had had three 
surgeries to correct the septal deviation and to open the 
nasal passages  May 1992, November 1994, and May 1995.  The 
veteran next reported that he took Vancenase Nasal Spray and 
Tylenol III for the headaches.

On examination, both the external nose and nasal vestibule 
were normal.  Additionally, examination revealed the 
following:  floor of the nose was normal; inferior meatus was 
normal; inferior turbinates were normal, middle meatus was 
normal except for maybe some mild erythema of the lining 
of the nose; middle turbinate was normal except for some mild 
erythema of the lining of the nose; sphenoethmoidal was 
normal; and the olfactory area was normal.  The examiner also 
reported that there was a good opening through the nostrils 
and there was no narrowing of the nasal passage.  
Additionally, the examiner noted that the paranasal sinuses 
were tender bilaterally both maxillary and frontal.  X-rays 
of the sinuses showed chronic sinusitis.  The assessment was 
chronic sinusitis.

VA treatment records, dated from July 1995 to February 1998, 
include a July 1995 sinus X-ray that showed mild bilateral 
maxillary sinusitis.  They also included an October 1995 
record showing that the veteran had sinus problems, had had 
three operations, had headaches, and took sinus medication (a 
spray).  Additionally, an October 1995 evaluation reported 
fairly good left nasal airway and swollen right turbinates.  
Moreover, records from VAMC show that from April 1997 to 
February 1998 the veteran was proscribed the following 
medications: Zyrtec (April 1997, February 1997, and May 
1997); Astelin Nasal Spray (August 1997); Biaxin (October 
1997 and November 1997); Hydrocodone (January 1998); 
Dicyclomine (January 1998); Claritin (January 1998 x 2); 
Nansonex (January 1998); Eyr-Tab (January 1998); and Allegra 
(February 1998). 

At the veterans September 1995 personal hearing, he 
testified that, before his nose injuries in service, he had 
had no problems with headaches or his sinuses.  He also 
testified about the events surrounding his injury in service 
and his treatment at that time.  The veteran then explained 
that the record on appeal contained only a few medical 
records from 1978 to 1991 because VAMC treatment consisted 
only of his being given aspirin and Tylenol for his pain and 
thus he did not seek treatment very often.  He also reported 
that, given his employment situation, he could not take the 
time off to get examined.  The veteran next testified that, 
in May 1995, he had surgery.  Moreover, he said that he was 
told that he would periodically have to undergo surgery to 
remove scar tissue that would build up inside his nose (every 
six months to one year).  Prior to the May 1995 surgery he 
had had daily headaches but was able to work by taking 
medication (Tylenol with codeine).  The veteran then 
testified that he was told by his physician that all of his 
respiratory problems were interrelated.  The veteran said 
that he experienced front temporal headaches (since June 
1995), sinus swelling (seen as puffiness around the eyes), 
and difficulty breathing (because his right sinus was closed 
up).

Subsequently, at the veterans September 1997 VA nose and 
sinus examination, the external nose, nasal vestibule, right 
nasal cavity, septum, floor of the nose, inferior meatus, 
anterior turbinates, medial meatus, medial turbinates all 
appeared normal.  Moreover, there were no gross deformities 
seen.  Additionally, the examiner noted that the veteran had 
paranasal sinus pain to the right as well as pain to pressure 
of the right brow and infraorbital region.  However, there 
was no pain syndrome to the left.  The diagnosis reported on 
the veterans September 1997 VA cranial nerve examination 
was:  prior fracture of the nose and possible sinus with 
recurrent headaches, pain in the zygoma and right maxillary 
sinus, recurrent sinus infection which had transiently 
improved with procedures of septoplasty, sinus surgery, and 
turbinectomy.  The examiner then opined that the veterans 
sinusitis symptoms had recurred and required frequent 
antibiotics.  The diagnosis also included headaches and scar 
tissue build-up in the area of prior surgeries.

Additionally, at his September 1997 VA cranial nerve 
examination, the veteran reported that he had had chronic 
headaches and periodic sinus infections which resolved 
somewhat after his November 1995 surgery but were currently 
problematic.  Specifically, the veteran reported that [h]e 
is having headaches and pain every two days with 
medication.  The headaches were described as continuous.  
Recurrent infections were noted.  Additionally, he reported 
that [t]he headaches are controlled fairly well with the 
Tylenol no. 3 and again will occur every two days even with 
medication.  The veteran next reported that he had stopped 
breathing through his nose and required frequent antibiotics.  
Moreover, he reported that between 1991 to 1995 he had had 
three nasal/sinus surgeries  septoplasty, sinus surgery, and 
turbinectomy.  Furthermore, the veteran reported that, 
following the operations, the frequency of sinus infections 
initially decreased to 4 times a year.  However, currently 
his number of sinus infections per year, as well as the 
frequency of his headaches, had increased.  The veteran also 
reported that scar tissue, secondary to his operations, need 
to be removed.  On examination, the sinuses were normal 
except for pain on palpation.  X-rays showed a well healed 
fracture with no deformity, sinuses were well aerated, and no 
air fluid level or mucosal thickening.

Thereafter, at a November 1997 VA cranial nerve examination, 
the veteran reported that he had recurrent sinus infections 
for which he took antibiotics frequently.  At the time of the 
examination, he had been on antibiotics for more than a 
month.  Previously, he was on antibiotics from June 1997 to 
September 1997.  The veteran also complained of headaches.  
He also reported that every few years he would have to 
undergo surgery to help alleviate his sinusitis symptoms.  X-
rays showed a well-healed nasal fracture without residual 
deformity and no evidence of acute or chronic sinusitis.  The 
diagnoses included prior fracture of the nose and possible 
osteo-occlusion of the sinuses with recurrent headaches, 
pain, and recurrent sinus infections that have transiently 
improved until recently.  The examiner next noted that the 
veteran had had procedures of septoplasty, sinus surgery, and 
turbinectomy.  The examiner opined that his symptoms were 
recurring and required daily antibiotics.  The diagnosis also 
included headaches and scar tissue build-up in the area of 
prior surgeries.

Before specifically addressing the question of the propriety 
of an increased rating for sinusitis or a fractured nose, it 
should be pointed out that the schedular criteria by which 
respiratory system disabilities are rated changed during the 
pendency of the veteran's appeal to the Board.  See 61 
Fed.Reg. 46720 (1996) (effective Oct. 7, 1996).  Therefore, 
adjudication of a claim for an increase for both sinusitis 
and a fractured nose must now include consideration of both 
the old and the new criteria.  Karnas v. Derwinski, 1 Vet. 
App. 308, (1991).  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used.  
Id.  (The Board notes that the veteran was advised of the new 
criteria in the most recent supplemental statement of the 
case.)

A.  Sinusitis

The veteran's service-connected chronic sinusitis has 
historically been evaluated under 38 C.F.R. § 4.97, 
Diagnostic Code 6511 of the VA Rating Schedule for chronic 
ethmoid sinusitis.  See decision entered in April 1996.  The 
Board notes that such is rated similarly to frontal, 
maxillary and sphenoid sinusitis.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6512, 6513, 6514.  

The rating criteria in effect prior to October 7, 1996, under 
38 C.F.R. § 4.97, Diagnostic Code 6511, provided that chronic 
ethmoid sinusitis with X-ray manifestations only, and with 
symptoms either mild or only occasional, warranted a 
noncompensable evaluation.  When moderate, with discharge or 
crusting or scabbing and infrequent headaches, a 10 percent 
evaluation was warranted.  A 30 percent evaluation was 
warranted when the symptoms were severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent evaluation was appropriate where the symptoms were 
post-operative, following radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.

Effective October 7, 1996, the rating criteria for sinusitis 
(Diagnostic Codes 6510 through 6514) were revised as follows: 
a noncompensable evaluation is warranted when sinusitis is 
detected by X-ray only.  A 10 percent evaluation is warranted 
for one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent evaluation is assigned following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.
Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first. 

The medical evidence contained in the record on appeal shows 
the veterans long standing history of complaints and 
treatment for sinusitis with headaches.  Moreover, the 
veterans service-connected sinusitis has been clinically 
characterized, following the March 1992 septoplasty and May 
1995 scar tissue removal, as including recurrent headaches, 
pain, and recurrent sinus infections.  See VA examinations 
dated in July 1995, September 1997, and November 1997.  
Moreover, the veteran, as well as both of the most recent VA 
examination reports, indicate recurring symptoms that require 
prolonged treatment with antibiotics and headaches that recur 
even with the regular use of prescribed pain medication.  

The Board finds the above-noted symptoms are significant in 
light of the old criteria used to rate sinusitis.  Under old 
Diagnostic Code 6514 a 30 percent disability rating is 
assignable for frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge, or crusting 
reflecting purulence.  While the veterans symptoms do not 
appear to be totally incapacitating, he nevertheless has had 
very frequent headaches that recur even with the use of 
medication.  He has also had congestion and discharge so 
often that he was described as needing antibiotic on a daily 
basis for what appears to be very significant periods of 
time.  Consequently, given these symptoms, the Board finds 
that the veterans problems due to sinusitis are best 
approximated by the criteria for a 30 percent rating.  

As for whether a rating higher than 30 percent is warranted, 
the Board notes that criteria governing a 50 percent rating 
require either radical surgery with chronic osteomyelitis or 
significant problems following repeated surgeries.  This is 
true under either the old or new criteria.  In the veterans 
case, however, there is no evidence suggesting that he had 
chronic osteomyelitis following radical surgery, or that he 
has had to undergo repeated sinus surgeries.  It is clear 
that he has undergone nose surgery and by his account will 
have to undergo repeated surgeries of the nose to remove scar 
tissue, but this was not a sinus surgery.  Until repeated 
sinus surgeries are undertaken, or, as noted above, the 
veteran develops chronic osteomyelitis, an increased rating 
under either the old or new criteria may not be assigned.

B.  Fractured Nose

Turning to the issue of the veterans claim for an increased 
rating for residuals of his fractured nose, the Board notes 
that historically the RO has rated this disability under 
Diagnostic Code 6502 (deflection of nasal septum).  

Initially, the Board notes that the criteria in effect under 
both the old and new schedular criteria provide for a maximum 
disability award of 10 percent for a deviated nasal septum.  
See 38 C.F.R. § 4.97, Diagnostic Code 6502 (1998); 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (1996).  Accordingly, because 
the veteran has already been assigned the highest award 
possible under old and new Diagnostic Code 6502, he will only 
be entitled to an increased schedular rating if the record on 
appeal shows that other residuals of his fractured nose are 
symptomatic. 

As noted above, the record on appeal shows VA treatment 
records and private treatment records dating back to February 
1979.  The veteran has undergone a septoplasty and partial 
turbinectomy, but there is no indication that he has 
developed rhinitis or other such problem that causes 
recurring symptoms that might warrant a rating beyond the 
currently assigned 10 percent.  38 C.F.R. § 4.97, Diagnostic 
Codes 6522, 6523, 6524 (1998).  He does not have polyps, 
rhinoscleroma, or granulomatous rhinitis.  Id.  Additionally, 
it does not appear that he experiences symptoms that might 
warrant an increased rating under the old criteria for 
atrophic rhinitis, 38 C.F.R. § 4.97, Diagnostic Code 6501 
(1995), beyond what is already contemplated by the rating for 
sinusitis, namely the recurring discharge and congestion.  
Therefore, the Board concludes that a preponderance of the 
evidence is against the claim.

Diplopia

Historically, the RO has rated the veteran's diplopia and 
found it noncompensable under Diagnostic Code 6092.  
Initially, the Board notes that Diagnostic Code 6092 states 
that diplopia due to limited muscle function is rated 
pursuant to Diagnostic Code 6090.  Under Diagnostic Code 
6090, findings relating to diplopia are equated to loss of 
visual acuity.  38 C.F.R. § 4.84a, Diagnostic Code 6090 
(1998).  Thus, specific findings of diplopia are converted 
into terms that lend themselves to the mechanical application 
of 38 C.F.R. § 4.84a, Table V (1998).  However, it is 
important to note that VA regulations specifically state that 
diplopia which is correctable or occasional is not considered 
a disability.  38 C.F.R. § 4.77 (1998).  

At the veterans August 1997 VA visual examination, it was 
reported that the veterans medical history included a 
blowout fracture of the right orbit in 1976 which resulted in 
constant diplopia correctable with a prism in spectacles.  On 
examination, no diplopia was noted without glasses at 
distance.  None was found with glasses at a distance, but the 
examiner observed that the veteran had prism in his glasses 
counteracting a small amount of diplopia.  There was no 
diplopia on near vision, with or without glasses.  The 
examiner then opined that the veteran did not have diplopia 
or visual field deficit.  The diagnosis was status post 
blowout fracture of the right orbit with a history of 
diplopia that is 100% corrected with spectacles.

At a November 1997 VA eye examination, the examiner reported 
that the veteran surprised the examiner when he reported that 
he did not wear his prism corrective glasses 95 percent of 
the time.  The examiner then diagnosed the veteran with right 
exotropia and hypotropia creating infrequent but periodic 
diplopia when suppression is broken by the right eye.  

As indicated above, the regulations specify that diplopia 
which is correctable or occasional is not considered a 
disability.  38 C.F.R. § 4.77 (1998).  At both the veterans 
August 1997 and November 1997 VA examinations, the examiners 
opined that his diplopia was either 100% corrected with 
spectacles or infrequent but periodic.  Accordingly, 
inasmuch as occasional or correctable diplopia is not a 
disability, the Board finds that an increased compensable 
rating for the veterans service-connected diplopia it is not 
warranted.  

In reaching this conclusion the Board has taken into account 
the veterans September 1995 personal hearing testimony 
(i.e., he sees double sometimes even with his glasses on).  
However, while the veteran is competent to provide 
information as to the symptoms he is experiencing, his belief 
that he currently experiences uncorrectable diplopia is not 
helpful because such an assessment requires medical expertise 
that the veteran is not shown to possess.  

The record does not indicate that the veteran experiences 
other symptoms due to the blowout fracture which would 
warrant an increased rating.  As noted above, service 
connection has been granted recently and a separate rating 
assigned for numbness of the face, but the veteran has not 
expressed disagreement with this evaluation.  The record 
shows a defect in the floor of the right orbit as a result of 
the fracture, but there is no indication that symptoms due to 
this defect affect the veteran in ways other than already 
contemplated by the rating for sinusitis.  Consequently, an 
increased rating is not warranted for diplopia of the right 
eye with residuals of a blowout fracture of the right orbit.  
The preponderance of the evidence is against this claim.



ORDER

An increased (30 percent) rating for sinusitis is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to an increased evaluation for residuals of a 
fractured nose is denied.

Entitlement to an increased (compensable) evaluation for 
diplopia with residuals of a blowout fracture of the right 
orbit is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
